Bryant, J., delivered the opinion of the Court.
Heydenfeldt, J., concurred.
This is an appeal from an order granting a new trial—appellants having recovered a verdict in their favor from the jury in the Court below. A statement and motion for a new trial .were made out, and filed by the attorney of the defendants below, ten days time having been given him for that purpose by the Court. Counsel for appellants objected, that the statement was not made out in the time prescribed by law on an application for a new trial, and moved to strike the statement from the files.
The motion was overruled by the Court, and a new trial granted, and from the order overruling the motion and granting a new trial, plaintiffs below appealed.
This Court has always held,' that statutes fixing the time for filing papers in a cause are merely directory, and that the Court has it always in its power, in the exercise of a proper discretion, to extend the time fixed by law, whenever the ends of justice would seem to demand such an extension.
It does not appear that the Court has abused its discretion in granting the new trial in the cause. The order of the Court, overruling the motion to strike the statement from the files, and granting a new trial, is affirmed, with costs, and the cause remanded to the Court below.